Serena Joseph

Name

503540

Prison Number

Hiland Mountain Correctional Center
Place of confinement

9101 Hesterberg Rd

Mailing address

Eagle River, AK 99577

 

 

 

City, State, Zip
€907)694-9511
Telephone
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA
Serena Michelle Joseph 5

 

(Enter full name of plaintiff in this action)
Case No. 3: 20-cv-00294-SLG-DMS

 

 

 

Plaintiff, A (To be supplied by Court)
VS.
alae Za
Anita McCarter, Steven West , COMPLAINT UNDER
Clifton Booher, Nancy Dahlstrom, THE CIVIL RIGHTS ACT
Gloria Johnson, Angelina Fainuulelei 42 U.S.C. § 1983
Ty Johnston, Roberta Maseuli,
Sidney Wood ;
(Enter full names of defendant(s) in this action.
Do NOT use e¢ al.)
Defendant(s).

A. Jurisdiction
Jurisdiction is invoked under 28 U.S.C. § 1343(a)(3).
B. Parties

1. Plaintiff: This complaint alleges that the civil rights of Serena Joseph
(print your name)

who presently resides at.9101 Hesterberg Rd Eagle River, AK 99577
(mailing address or place of confinement)

were violated by the actions of the individual(s) named below.

Case 3:20-cv-00294-SLG-MMS Document 25-1 Filed 08/31/21 Page 1 of 54
2. Defendants (Make a copy of this page and provide same information if you are naming more than 3
defendants):

 

 

Defendant No. 1, Nancy Dahlstrom is a citizen of
(name) | .
Alaska , and is employed as a_Commissioner
(state) (defendant's government position(itle)

This defendant personally participated in causing my injury, and | want money
damages.
OR
____The policy or custom of this official's government agency violates my rights, and |
seek injunctive relief (to stop or require someone do something).

 

 

Defendant No. 2, Gloria Johnson is a citizen of
(name)
Alaska , and is employed as a__Superintendant
(state) (defendant's government position/title)

This defendant personally participated in causing my injury, and | want money
damages.
OR
____The policy or custom of this official’s government agency violates my rights, and |
seek injunctive relief (to stop or require someone do something).

 

 

Defendant No. 3, Angelina Fainuulelei is a citizen of
(name)
AAlaska , and is employed as a___ Correctional Officer
(state) (defendant's government position/title)

This defendant personally participated in causing my injury, and | want money
damages.

OR

___The policy or custom of this official's government agency violates my rights, and |
seek injunctive relief (to stop or require someone do something).

 

*““REMINDER**
You must exhaust your administrative remedies before your claim can go forward.
THE COURT MAY DISMISS ANY UNEXHAUSTED CLAIMS.

C. Causes of Action (You may attach additional pages alleging other causes of action and facts
supporting them if necessary. Make copies of page 5 and rename them pages 5A, 5B, etc. and rename

the claims, “Claim 4,” “Claim 5, etc.”).

Prisoner § 1983 - 2
PSO1, Nov. 2013

Case 3:20-cv-00294-SLG-MMS Document 25-1 Filed 08/31/21 Page 2 of 54
2. Defendants (Make a copy of this page and provide same information if you are naming more than 3
defendants):

 

 

Defendant No.44, Ty Johnston is a citizen of
(name)
Alaska , and is employed as a__Sergeant
(state) (defendant's government position/title)

This defendant personally participated in causing my injury, and | want money
damages.

OR

___The policy or custom of this official's government agency violates my rights, and |
seek injunctive relief (to stop or require someone do something).

 

 

 

Defendant Nd $,__ Steven West is a citizen of
(name)
Alaska , and is employed as a__Sergeant
(state) (defendant's government position(title)

This defendant personally participated in causing my injury, and | want money
damages.

OR

___The policy or custom of this official's government agency violates my rights, and |
seek injunctive relief (to stop or require someone do something).

 

 

 

Defendant No63, Clifton Booher is a citizen of
(name)
Alaska , and is employed as a__ Lieutenant
(state) (defendant's government position/title)

This defendant personally participated in causing my injury, and | want money
damages.
OR
____The policy or custom of this official's government agency violates my rights, and |
seek injunctive relief (to stop or require someone do something).

*““REMINDER***
You must exhaust your administrative remedies before your claim can go forward.
THE COURT MAY DISMISS ANY UNEXHAUSTED CLAIMS.

C. Causes of Action (You may attach additional pages alleging other causes of action and facts
supporting them if necessary. Make copies of page 5 and rename them pages 5A, 5B, etc. and rename

the claims, “Claim 4,” “Claim 5, etc.").

Prisoner § 1983 - 2
PSO1, Nov. 2013

Case 3:20-cv-00294-SLG-MMS Document 25-1 Filed 08/31/21 Page 3 of 54
2. Defendants (Make a copy of this page and provide same information if you are naming more than 3
defendants):

 

 

Defendant No.7#, Roberta Maseuli is a citizen of
(name)
Alaska , and is employed as a__Sergeant
(state) (defendant's government position/title)

This defendant personally participated in causing my injury, and | want money
damages.

OR

___The policy or custom of this official's government agency violates my rights, and |
seek injunctive relief (to stop or require someone do something).

 

 

 

Defendant Ne @, Anita McCarter is a citizen of
(name)
Alaska , and is employed as a__Sergeant
(state) (defendant's government positionstitle)

This defendant personally participated in causing my injury, and | want money
damages.
OR
___The policy or custom of this official's government agency violates my rights, and |
seek injunctive relief (to stop or require someone do something).

 

 

Defendant No9?___ Sidney Wood is a citizen of
(name) .
Alaska , and is employed asa__ Deputy Director
(state) (defendant's government positionstitle)

This defendant personally participated in causing my injury, and | want money
damages.
OR
—__The policy or custom of this official's government agency violates my rights, and |
seek injunctive relief (to stop or require someone do something).

*“REMINDER***
You must exhaust your administrative remedies before your claim can go forward.
THE COURT MAY DISMISS ANY UNEXHAUSTED CLAIMS.

C. Causes of Action (You may attach additional pages alleging other causes of action and facts
supporting them if necessary. Make copies of page 5 and rename them pages 5A, 5B, etc. and rename

the claims, “Claim 4,” “Claim 5, etc.”).

Prisoner § 1983-2
PSO1, Nov. 2013

Case 3:20-cv-00294-SLG-MMS Document 25-1 Filed 08/31/21 Page 4 of 54
Claim_1: On or about March 2020 , my civil right to
(Date)
First Amendment £Free Speech)

(Medical care, access to the courts, due process, freedom of religion, free speech, freedom of association, freedom
from cruel and unusual punishment, etc. List only one violation.)

was violated by Fainuulelei, Johnston, Johnson, West, Booher
(Name of the specific Defendant who violated this right)

Supporting Facts (Briefly describe facts you consider important to Claim 1. State what
happened briefly and clearly, in your own words. Do not cite legal authority or argument.
Describe exactly what each defendant, by name, did to violate the right alleged in Claim 1.):

 

SEE ATTACHED
Affidavit 1-10
Exhibit 1-12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Prisoner § 1983 - 3
PSO1, Nov. 2013

Case 3:20-cv-00294-SLG-MMS Document 25-1 Filed 08/31/21 Page 5 of 54
 

 

“Cloinn. \
AFFIDAVIT L

I_ Serena Wichel\e, Jase oh : _, State upon oath or

 

affirmation that the following facts are true.to the best of my knowledge:

 

 

‘dai room down, _.

y er Thi Le il
Cause, \ aun hack?

5) OReer Foinuuleles scuin “orth please.”

Coxe ; .

 

 

  
  

  

Ral

Qior 4
K 98577

fagle River
(Mailing Address)

Subscribed and sworn to or affirmed before me at FA00e. “RQ W-ef2_—. Alaska
On___\\\\3 \2020

 

 

 

 

 

 

 

 
 

 

‘Clown \
AFEIDANET a

I gemma Michelle. Mncech | , State upon oath or
‘affirmation that the following facts are true to the best of my knowledge:

 

west in se. ag octice. and acter lnim Ae glease. take.
it to Gloria | Jalansons | loax, Ine, Said ne. saad,

 

 

 

 

 

% are y Rd
le, RI a4

(Mailing Address)
Subscribed and sworn to or affirmed before meat ESCH “YQ \ eR. Alaska

 

 

 

Es ‘3 : _
am vin coe commission expires: as Std cO

 

 
 

Claim \
AFFIDAVIT 3

_, state upon oath or

I Serena Wichelle sJsoseolh

affirmation that the following facts are true to the best of my knowledge:

Aid Wort oek ne, REL and Lo weal anolher one
uk i in Led onvelone ond

 

 

 

Wall se\\ on me. Couse. ualh some. ‘snitches” in Were.
GIN WOUS |
B)On ar Alas dhe. end of Mast heaianing al Sune. ot

 

me \ Wad ke Co\\ Wa “\ wok WADING.
\2) The, next marning | wenk to ising Gas Meclellan

ond asked Wim wu | Wad bo mave, he, said “oecaue
iy ok af . at . . ny
: \

or Ww . s

   
   

- 7S ‘Pain e)
AN0\ 1 eater pea Ad

Subscribed and sworn to or affirmed before me at Ea os AKO _ ki Ver, Alaska

On U3] aca

 

(seal)

= 4 Vac is “2 Nontpa o| 7
Ke CF ALN. ZS commission expires: oth ca

Ly pee

 

00294-SIG-MMS Document 25-1 Filed 08/31/21. Page 8 of 54

 

 
 

 

Claim. |
AFFIDAVIT 4

I 2Qecena Michelle Joseolh, _, State upon oath or

affirmation that the following facts are true to the best of my knowledge:

Winere, is Your Oro | am in o wlalionshia? He seri

wo. a “ . . .
Nn i vwulel

wines awk so ak me, wemuse of the. BEL \ wrote,
Odoruts oud diseesneckhi\ she, -taltedto me.
w\ | ence, aoain uicike o- lebler +o Gloria. Johnson

Olouak he, sttuckion,

 

 

 

 

5) duly mo OFF ¢ esting
de do cous aw) agkices muysel? and o Bw ower - inmates
ee | Mi tells
LS +o mole, he, Chaivs use, Ccank \e hanging Our there,
wind. US

 

a Chaic could shaw in Crow © comma B louk | could
nok have oO chair in Gon of muy form,

‘Aduly_ 14 G*? : i hoe § 4
ulm append she, insinukly Vnlamedt evsel? Sc being

Q10V Resirery } Rel
(Mailing Address)

Subscribed and sworn to or affirmed before me at CAEL “Ri Jefe , Alaska
On Ll \ \ 20 .

 

 

S
=
= : "en F .“4e
%

3, SLICE :(Ngtary Public)
Sa a OO StH CQ.

 

 

 
 

Claim |
AFFIDAVIT 5

__, State upon oath or

I Serena Wichelle. Jose oh
affirmation that the following facts are true to the best of my knowledge:

“to \ox"

iB) \ Sold officer Didags Aaks nok the case aynol |
. at ad
was okay wih Yoe Gck shar" woRonw” ele was told

de move, Shere. claire anc +0 eave tt alone.

 

 

 

 

 

1a cer OS iW\ ne, mealte Where
\ M ed WQUOM in
aiicer Founuuleles
no 4 \oke , g Tom

Gok, Nalnnston inteywieuoed me ak We Saldles in
Gonk of the SS MRre dung \wouse U meal
Service, Coote yo anevance. \ BY led.

23) Ockdloox ard \ Bcd olnork eau arinance,

23) Ockoner BY BUSam \ seen Sot “Yolwnston ducing
Col \nsoection ond ask Wim pdook Wner crieence,

Q0\ kA Rd

foa\e River A. 49577
(Mailing Address)

Subscribed apd sworn to or affirmed before me at COC.L0 2 WWef— , Alaska

 

   

C
Aone gaiip S  NotarhEubtiy
Ly, we _ Yiviy commission expires:
my

Qed Qn be AN of EY

 

Case Ss 2O= Uv" CCFS4- StG= =itS pocunrent 2 + Fited Vor tliat Page Laer

 
 

Claim |
AFFIDAVIT lo

I_Sevena Michelle \oseoh , state upon oath or
affirmation that the following facts are true to the best of my knowledge:

\ne. sak. "We. Gok my QF1 \ote. lastnialy, ond wie, will

kal oyna: Shak Loker,

34) Orkdoer igh Semish \_ seein Sat Sannston uhile
(wes iano Cing, tin the, Kitchen We, once adatn sata

 

 

Aohnstan bs Qox Q eseonSe. to mu arieain ce he
td“ Sou eo! nsbon!

Ate) Ockoloer \S*" Yom | seein Sat \olhastom and he.

oars ape S yunnel.

an) Ockdoer lb | seein Sak Nohnston he, aia Not sau

oO. wooadk +o ye, oloork ml AeVONce,

 

 

 

    

 

ignature)
Gun shevicerg, Rel
foa\le Piuwr Ac GQsS7¥4

¢ (Mailing Address)
Subscribed and sworn to or affirmed before me at COOL a “2 Wes, Alaska
on__tilvalaove

   

 

 

 

 
 

 

Claim |
AFF IDAVIT 1

I Serena Michelle Noseah __, state upon oath or

affirmation that the following facts are true to the best of my knowledge:

oa) dcholoer \a 22° orm \ Qave, olGrer dones oF sealech
o t Q) \

her oP she, could ouk ik in Glorials Bax she said

asl Suk on her chest

2) Ockoer G0" Ram \ dropped On gneonce on
Sob Selnstons misconduct

3t) Ockoloer Bs? 2em Gloria Johnson called ye.
An house. Y Pnone. and sek UD OW meeking vai th
Me. ak Am, Oloria said al she UWIOS not Lhere_
| ato Dlo.
3 pre called Gloria

her exe ond sine sat she. would he. Sheve. tn

1D wmiAS.
32) 125 am Gloria. Schason hak WO Ue, Lalted

aon Sat Nonusiksns misconduct firsk She, said

Sui hee

N
(Mailing Address)

Carte Rivek—___ Alaska

 

 

 

a a |

   

Subscribed | sworn to or affirmed before

On_\\\\AlDoRe

FF in Uy. Mike (Rotary Pubky
21%, lle : ; P Wy commission expires: wD loth CQ

vis
ns

DED De = fra

 

 

> and. ry
Was > 36 CVTUIU CIS OL WITVIO Pocurrent oS= + Prec COSTE Pace 7 Urs

 
 

Claim \
AFFIDAVIT @

I Sevena Miche | le ose Oh , State upon oath or.

affirmation that the following facts are true to the best of my knowledge:

Nahe, UWS aaing Ae \nave, 2a. Ananston apoloaize de
me. Gnd tok We Ynoos lnothter Von to tnkensiend

 

inSocmn ASON \ grieved aqt.
Ahasten- oc_sb asked me. * nak 49, \ Je\dh ner

Us de late. \ already didi

Clock mij Onl Coeu of my} Arievance

\_ Aropped en Sak Salon sen te read uk She, Golde
‘as LO ond nensey” gave it oack

as) Crlacion. Soannsan said‘ Ty's! aka Sot Soclanstons
Problem is he wants be Loe. tod. lou \ais CO- woven,

3 nson Gnd | sorte, ook oer
Fainunleler next, Gloria said oRevic Fomuuntele' should

hove, never moved me and thak there policy is mABVES
Ove. Only ta \oe. cine. curing the clast exce ot Rr

 

ior wae Rd
Eanle Over ME QaS7)
(Mailing Address)
Subscribed and sworn to or affirmed before me at FAGL? “Ry VES 2— , Alaska

on U\I \aewe

Mle
san oer
s

~~)

yy www

 

a
(7,
a
*
AOS

 

(Notary Public) YQ

My commission expires: uw] oli CQ

G
a
P
%, A

 

 

Case 3:20-cv-00294-SLG-MMS Document 25-1 Filed 08/31/21 Page Is uf s4
 

 

aim |
SB aver a

I_Sevrenc. wichelle ose eh __, state upon oath or
affirmation that the following facts are true to the best of my knowledge:

emeraancies,
2a) Glecio. A\ohnson Saic\ She. wIGS AON ho owe, Lb

Recher Ry i and ‘nok she. cdoulcd Pou 0 wir

 

 

me Mandau,
i io clic \
Said.
Vocer Fainunleler was do xine. chec!

 

Comes Ww my room and says \ nove, to leave, mu
coon wnlected urbe, im _ inside. |
uo\ | eoonplied De ne rest af ner shilt
ut) Novernloer 2 | REA Stu Saban’ (reusing Sal)
\ or cul lbeln
lockad while we ave nade _
WD) Nevemboor 34 \ acted star Saloons alas my

QC, she said Sak. MeClullon wil tale te me.

 

 

 

Ao, Wekeroorg Cdl
age River AKC GQ40979
(Mailing Address)

val and sworn to or affirmed before me at EAC 2 RK were , Alaska
On \2 | PO3°

 

¢ A
243% Sue ix2 Wotry Bast) Sy
Yoga, My commission expires: - oth Q.

 

 

 

 
 

Claim |
AFFIDAVIT (O

I Serena Michelle JoxrOh __, State upon oath or

affirmation that the following facts are true to the best of my knowledge:

Aloouks i+ ow Vhors dau ,

U3) November S Sam spate. with MoClullan he,
soicd woit and see Wk hoonens Again tonight

when ae @Prer aunuulele: Comes on ehidk

uu) otReer Camuuleler is on shilt and tells me.
one. mut door needs te lo unlecked

4s) Noe mloor QO aerc ceing, Qane, sense, Vs
Beer Comunleler cticl Nor sau ounlanng tack
mi clear having, ye bbe unlacked.

uc) Noiember I Aco _| dyopped an cnet
Sec ne. arieuance, \_ dropped on Actober Yous
Doan tak | wove Ae} ast oO Vespanse

ONocs ak

 

 

 

 

 

aor Kesh} Rd
fale River AAs 7?
(Mailing Address)

Subscribed and sworn to or affirmed before me at Caceea ~ Wee, Alaska
on_rlI2|a0a6

 

 

(SEQ No 6%
gtn%eipe (Notary Public)
oe S <2 My commission expires: WO | Ab. <Q
<

*

UCC,
yosuiog

{
‘e*
a

AN
‘Sy

  

 

 

 

 
*| 2. - Laffirm the folicwing statements are true and accurate and that | may be disciplined for providing false

~—.

 

LANIWIY 3

 

 

 

 

 

Claim \
STATE OF ALASKA . DEPARTMENT OF CORRECTIONS
PRISONER GRIEVANCE
PART ONE
PRINT NAME . INSTITUTIONMODULE | Offender# {. FSOLOG # DIO LOG#
{SERENA Jose Dh tMCe SOxTU

INCIDENTDATE = <7 [ia/2o . TODAY'S DATE 7 / 19/ an

" IRCLE lf you said “NO”

 

BEFORE YOU COMPLETE THIS FORM:
1. Is this about an incident that is other than a disciplinary action or No to any of these
questions, the

classification decision?
2. Did you first talk to the apprepriate person to informally solve the incident? (Yes> No grievance may be
3. Did you file a Request for Interview Form (cop-out) on this incident and (Yes » No screened and
receive a response? retumed.
INSTRUCTIONS:
1. - Limit this gfevance to ONE incident.
2. Attach the completed Request for Interview Form copy OR describe HOW you attempted to solve it informally. ”
a. WHO did you talk to?
| b. WHEN did you talk with him/her?
_ @ WHAT were you told?
3.__Atiach uo to two additional pages of narrative to describe the incident.

AFFIRMATION and SIGNATURE: .
4. t-affirm that this grievance ts filed within 30 days of the incident or my knowledge of the incident.

 

 

 

Information pursuant to C 05.
PRISONER'S SIGNATURE:

SEE ATTACHED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[REQUEST THE FOLLOWING RELIEF (Stale the outcome you are.seeking): — ns i
OfReer Fanuuleler be moved from working in hae
her, given O direck order tO leave me alone~direchy
OW Vindiv \y

| acknowledge receipt of this grivance and have issued the log number above for reference. Please refer to
assigned log number with any inquiries about this grievance.

 

 

 

DATE STANDARDS OFFICER'S
RECEIVED: ° SIGNATURE:
Page 1 of 2
Form 808.03C
Rev. 10/06

Case 3:20-cv-00294-SLG-MMS Document 25-1 Filed 08/31/21 Page 16 of 54
- STATE-OF ALASKA ~ — ---—— —----~» - DEPARTMENT OF €CORRECFIONS-—- -

 

- PRISONER GRIEVANCE
PART TWO
PRISONER NAME Offender # FSOLOG # DIO LOG #

 

 

 

 

 

TINVESTIGATOR'S FINDINGS AND RECOMMENDATIONS:

 

 

‘INVESTIGATION: | met with.grievant on at - hours.
{NVESTIGATOR'S :
. DATE:

SIGNATURE:
FACILITY MANAGER'S FINDINGS AND DETERMINATION:

 

 

FACILITYMANAGER'S -.- . - .
SIGNATURE: DATE:
PRISONER'S RESPONSE:

 

 

[AM SATISFIED WITH THIS RESPONSE.-

 

 

1AM NOT SATISFIED WITH THIS-RESPONSE, *:

BUT DO NOT WISH TO APPEAL..
=. AND DO INTEND DO INTEND TO APPEAL TO THE Director.of. Institutions OR the Medical Advisory Committee.

| UNDERSTAND THAT MY COMPLETED STATEMENT OF APPEAL FORM MUST BE SUBMITTED TO THE
Facility Standards Officer WITHIN TWO WORKING DAYS OFTHISDATE. ° .-7

 

PRISONER'S SIGNATURE: DATE: .

 

FORM DELIVERED TO PRISONER

BY Y OFFICER : :
. ee pe a ns, (PRINT NAME/SIGNATURE) FORTE ven nea
Page 2 of2.

 

Distribution: Original to Prisoner's Case/Medi cal File
Facility Standards Officer
Prisoner

Form 808.03C

Rev. 10/06
Case 3:20-cv-00294-SLG-MMS Document 25-1 Filed 08/31/21 Page 17 of 54
DENI YUSLp A vestry py
Ex\loat 2
claim \

On multole accassions | have sent REL. to
Mos. Gloria, Johnson in. Reoords.40 the. conduct
or Seer Fainuulelec, She continues +0 Inavass me,
and make. my living uncomfortable - because. |
hove, called her ouk on her disrespectful ‘manner
“An which she tolfs +o us inmates, On July Ig”
A020 udhile working as house 4. offeer, afKreer
Fo ‘nuuleler. Came into West Wing +o do unt,
ond instountly, notices me andia. Ro other
inmaXes siting in. chains .: under the. stairs
kalking, and - sod | Te \> ‘move Ane Chairs. we
Count, be ‘hang ng Cux there,” 3 the, chairs
aot moved, Ofer Fainuulelet: ‘said ‘One. Chair
‘could Stay in: Font of room B but | Could
Nov have a chair outside my deog room 10.
Al complied. Yeres mf issue, East wing. is the
Same wa buk she only. says - Something
yo. me. NOBODY. ELSE, The next day July
2030 \ spoke. Soke. witin | in House, 4 ofcer Ridges,
‘ound. explaned. to hex Whok had hap ed.
oe cer Ridges: instowy blamed. herd?
‘Pow being +o lax, \ exolain eck . +o ooer
Ped ops thats -not | ‘the case. -And...\- old
: ther shat 14 _ does: NOV... bokher:.me hat
jother Wings - ‘WONR | “wor, ASIA. Yo move

Case 3:20-cv-00294-SLG-MMS Document 25-1 Filed 08/31/21 Page 18 of 54
Serena Jjoseeh FOSsyo. page 2.055

O

 

  
    

2. Ga ivualels ih gs
iV 3

cost ois. “only: LO eer Fe MWA ub

i agpastone ax

wl

n

: fees chaivs...aod_ re leave s1- tadone st just _

ne

aunts. LUCKY Onno: sh stlp-. thak of Pic oxi

A, TOSSA. ‘Wei eA. Gwly

 

  
 

sdged Sidon ond OXe. hex '
u @ .

e dn spe airs 2 ab * he cySy

Oe o#bQ Ve ken their tea — _

HESSUCH att

 

 

 

TO

Nn cnces (OMece Kpimmuleles dnas coccvend dlebta
eis a olaustiat bie ewinturh Om

 

 

 

 
  
   

   

Mook A A

ry
Hnadtéharked seeds eeb-One. aco f )
» pocker gmakes-iCoynes 10.4 Mouser -:.d00r,. and

 

HN happens: crosilenuS sting i0k Hdaeskalale— Our...
Gin! Whe. Gos: toon} CONC: plugs iin, Reading. roe

:

se Lunanttie (esas oN6 s).-Was) 1S1_SO4 1
Wweor, -B8ig cg ae — _
aha shecssonne Las aces
Mhamabe inkicumss usiog~the.

[infacmen| _

   

 
    
 
 

 

Ee Gian A—falsnec :
_ anne Aaldle tox

AU.

et
1

 

ee , hecl veack “Cohen.
ona A Bek

*

  

*

 

 

 

:20-cv-00294-SLG-MMS Document 25-1 Filed 08/31/21 Page 19 of 54
w ( f ~ |e. - 7; . fy ~ ww i Pr cy wW

Exh lnk 3

clam \

oe LOX... \'m_.closing. nis. dost _oom..dovan,_ ne,
.. presponded..cause..Lvwas oRnded and
.- Said “What motes ..hec_my.people cause
- cow black, OCB cer Foinuwlelesaicl "Ritch.
. ...jplease;Ond...was. dead serious and in. _.
a 10 nko evemone. stn: house 4. f toas |
es Mert wosed. lou the manner_af which

3 oh cer ~Ponuuleler. had... spokem.te-me. a

on aA Wworoke ia. QE\ to. Glovia .\ ohnsdn and _
oo, sutlashead oF pudting . ik Ante maul bey
« Jound ie nok. mating. itstyp.40-Gloriag bak

2 Wn Wad nouppened. dnd. he sated: "Let
-eeehita loandle tt, bid iP | still wanted to
—— _... [send the PFI AS Gloria. ‘Yolnnson he would

. oA deliverc ih: Wimasel®” | still wantest dosent _
oe atthe BEL Me the G61) wBered to ole |
a. Fainuslelei 08..orHeec “E" lneécause, Wraks

. (OAL We. -e0UC. Ineo. pngone Call nex by.

ae |_lorietly .. Stored —what._had lnapoen. and _ ee

- fA She._be.divecked fo nok say.
conan JUDE Word 40 ne. Loter on ot

of Mak Some Criends oP mine tn

© ising comme. and 40d. aoe Yaak efecee

Case 3:20-cv-00294-SLG-MMS Document 25-1 Filed 08/31/21 Page 20 of 54

 

 

 

 

 
ho

re

0

 

[foinsiatelencome—\ Jo4 stag na shade! id de

   
 

em

 

 
 

Lae plex: ears ate Aan So. ihe.
- 45. an tA A ;

—

 

 

 

 

 
   

 

as + Che dowen-t,
HASH \neutas Ae e\e', OX cha’ = = FOE
~ Aaaee

Ureukemmak 5 Sai Wht. Gloria... ;
=: NOT Bek: shine, REL, 2 ' ad@uskaked “A should 0)
we (odke.
“olan Qn ke would pecsonally
5 -Coovs as ohn sca, “avack Lali |

  

be Qu: wneetuag a“ | whe would

Lindanina: s200n.a\
Ae went

 

me Aowin asker Sheu tmeekinig,.cunicl_ th e—
canst did

 

 

 

‘Oniauce QE; ound cipeiagsik. As him
Jnomd athe do. eer
2 -exackly hor.

Uidniind— Os Cex. Arainunlen as —

aistespeck Gal Se Ticuiobesy exces O02

 

£. _
ee Live, Ana»: een hee. -osguig cand

 

  

+ O: CX 3 SEM A OAK ier hempts —
oy nati Af yall Biche

 

 

  

. Soaks. “wnksl

leave -

shit vealed Lp - ne | v
gy 1 py i bee Ay donk. fi st
sua Shih a AOMSCL 3 NQ lt Wenikehes._

 

\

 

lk

 

Case 3!

20-cv-00294-SLG-MMS Document 25-1 Filed 08/31/21 Page 21 of 54
4 - wee pou
Cxmlory U
Claim \

in. Were, 1 lorushed 14+ of couse | Khen)
She was. in. her feelings Over me
coMing-her out. on. he way sshe seoke,
Xe cus inmates. Everyone, us: afraid to
‘Say: Onyting. cdoouk her behavior  becan
dey are oad oF .retaliatiane like,
| voles She “WS doing te me “ROW, ‘30. |
iunadecsiand.. why nobody sats andth
- APrex: Hach incident 1 slaed =: oe d
er Foinuulelei’s Warf. | Wouldn't
Look. ok her or sau one.word Po her
ror. Q@ay reason, One d [ was sleepin
aller being ot work "Yan, : ne J
Sosnuuleler” woke me uo told me | haal
to move boemuse of a velatianship |
UNS nevey in. This VAS oicer Aninuuleles
being vindictive. \ was ucsek aloouk
oO cer Fasnuuleler's vindickiveness ond
went +o speak to the fousin SECS AT,
Sergeant who wt marely denied me.
wnowung lack Yo whee | was. | asked
hun why, he stoked" | was in a
edarioship wrth someone, | asked
heen where is the, prooP?" He simoly

-y

“said Nhe arust lis cers, | said who

 

Case 3:20-cv-00294-SLG-MMS Document 25-1 Filed 08/31/21 Page 22 of 54
Serena Joseph, SO3sSYO prge WD 9 6 yg

 

elon oGcec, Jou nuutelor whos our to 3 ». GO — ne. -

 

Bes ODE 2! Ag pI A BE. ee cs ul Asansan— __.

   

 

lipbornsingt hexichioky. }
oH isco a

sostedx: Oe could came: eek. ‘and. —
neice + ouksi ob. goku OL. Response...

; co ie "Over “Sainuuleles; is sAousiag: ser. -
_-boparlaoc Ys scondeck. ows: eral axion -dicectly... —
. 5 Wace a ne ae: tl Z ye Mosel ae

 

    
 

 

   

 

 

 

 

 

 

 

: + ee : _
3 oy = a weet: f og _ _
. giiss wy, to 2a = seat
ha
A ape Sette Phe bm :
. —,
.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

? as ee “ -
i i wrote CF reba _
. * af 7 Li 4 :
“ ae
= = wr = t.
| '
* ,
j rk ad “. .
rd ns oe *y4@ oT NO 3 Wyse. Soe t Rw end ev sie b
ats Pa TE oie pol Pe bbe ee tee “4
St Fé EAee fee a ent = ;
it 2 « : .: my ans
" - ee Sep oe Lean Paget fe em
3 wie . _ ~— on te
. aie oo ~
eee
‘ % wae t _
: i: os np ttn ot epee Barres rene ret en pm
ah Te .
. een a pet et
t :
% bed roe a ig oo ig
Dhl ee ee wn eee oe : “
, ; at

 

 

 

 

 

 

 

 

Case 3320-cv-00294-SLG-MMS Document 25-1 Filed 08/31/21 Page 23 of 54
TCAMWIT LY

Claim \ page. |

Wics. Glocia | Johnson, 1O/1G/A0

 

This is inmate, Serena s)ose oh SORSYO, \
LOL Loci ting Usuh te avy te. iaf@ema tly. esolue
nut LSSUL,. ‘ah hatache On. _July \Q#* 2080 \_anieved
tthe... Maiscanduck at o@rer’ Fainuulele? sem:
time. late. - August Carly Septe miler Sat
JNolhwstan - pnke, oi me, Aloout tk * Osnol.
lasted. me. ‘ what | wonted to’. happen,” [
said “| wanted: rer. Fainuutole; removect
ren house. 4 and: her ivan ao civect ote
He - leave ne alone divert and indivect;
On 1a: 1 Qi Sat Jahrston_ Aloo vn
arieuance, “baak no SPonse.. 10/8. Quoam _
seer So Sahaston: ducing Gl inspection
bunch asker Vin Alon ined. REL Ror the.
Qinevance, he. sid" He “weelued mu RF late,
last nig ane | “wes coll +alt caloaut ddrat
Hokey" tata while, ase helolng in the Kk hen
twang te - co qrease, Avaos Sat Jolanston
Be? wnlKeal» Anrough~ sear) me, “and CNCe,: Aga
lends" Le, ore.” ~ going vo Aa meee Uae
_Honialk o¢ tomarvets. 1 ow - “Spake,
. With. Lt. Rodher: awd: : byolaiaed tO Shit
the multi ole. okbownoks: we made. =
: lo eSprans2 “bo my Acieoun ce" ond Le SOti
P Wwe. udanild Se No ounston: [olf | seen
Sok Selansheyn, ducing, Luach avcund Nour
ally’. didv “ene. doe “hes me. ands
roudevd Aiouse 5! tunnel: LO} a sein Sob

 

 

 

 

 

 

 
 

 

Case 3:20-cv-00294-SLG-MMS Document 25-1 Filed 08/31/21 Page 24 of 54
\h .

page 2

 

nar

 

Nahadont onc ance ec again he, “did

 

 

aa pyeleidaun ce Learn odkac hing

au Rbepoosial ie: CSc “gail ‘ASB Ok

silos ace spies asdbuck: Aaah.

wna bes QUAN 4 \: oi veka ation

Sait - cones udorcl. he = Wake: otoouk dhe
Oe copy

aun. pradehuves: -ar_
anu, WiPhut A ounce. “pgalinss Oe Stahl
member SOC. sendy leo tete: U0 yx
slate Curses: once. -d0Oin OdoUS (AO! epee
‘dad, Ay Naud iNseri: as ehYors=. Aeon
sucounicl odkacheech: Ae: " alowdards; Beile rite:
IoGudnicla- few ne eho Ger i 1S Violen:
NEqreniowts Siisconducdk: Ose wells Lowel the.
habla sat coy
tp _aét
fo Hie

rom
OA : OP e Uy ae adivees C3 and: indeed

   
  

 

Ae. Ona Avy y

SS: aap Ace vances
nok cy!

 

 

r Kpecnuses | nae di:

 

 

Lea dep: serpenienced ct

 

 

‘are AE
oes

« iw

sore. Ndr gee: SOU Wine. bho. mats, me.

Seng bia: OQadaid. clase ateaec

 

 

 

 

 

rigs} Os: 1A

ma RTeCEY Patti

VIRUVOACL, TL erm

 

 

Wn rowcldietil Hh ohevinads comertallew nov
waadle Keel vex! OA torn
A bak: COWTRS oui nd fen

Ho ANU Ores whe: Comes:

 

Ocha bole. OxDiA okies
oe ala|

Yea sen: OWA: ness: were \pude; 2 ‘seeped
ude & = and

 

 YONes” te: sinese |

 

\_ wank: nex ‘colpoveal: apne

 

oon wor Kung PAD ee aade.|

MOY: al

pouy Soe ieumantad’ “4 AN

| aye & ¢ Sip psei Yb eet |Feuwaw “contort! i

 

Case 3:20-cv-00294-SLG-MMS Document 25-1 Filed 08/31/21 Page 25 of 54
EXNIDIT YW

lovm |
© Page :

 

| lojiak
; iv ne __pvacess oP Clina oa di [ella
law gate OQAinst+ Dep} of Covvechians -
- Hilaiad Nouwkun COrvrectin-r| Cente; Ry -
feo . =f
coctieaiaa fen and speu tic retaliatory
AcPeoins ly SCC cer. Ls A sky \l
vt . \
_ ein ployeccl heve and | fel 4 amino
. ea sim these retaliation tactics Whe,
Tee Genco Is On shiPh “This is ver
Bo “ing, and CAUSING me emotion |

Res peach Gil U

Seema soseph

S63BSUO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 3:20-cv-00294-SLG-MMS Document 25-1 Filed 08/31/21 Page 26 of 54
TXWWoiy /
Claim \

 
 

a. os 12
— sulseck Peaisoner: Grievances :

Nf U2 Bro ceduves . _ Sy cee oe

7a
AS we no

On Brievance. gains “Shah

 

 

 

he Dlleqactibnas : we: ‘stalls Muscanduct
a -—-Pisoners—Responsilailities.. Rev:

 

 

 
 
 

Pn Gi). AP 0. OcisaNe! ‘Gles acovievance, ‘ti

: ondiucds: tthe. Prisadee does: : fot
Ve olhe ‘ry den ceso\ve.. “hes qctevanct.. tnfacmally

  

atta cae &taPP: mem ber” who: Ae

Sulovecé ol “the, ACleVONCE,.
“Oye On. ‘ecisoner: “alleaes:. ‘cekalia tis A

J-
nA cesulking. Crom: filing: “OC L -Diats Uta O. ievancl,
. af, es / \

 

Ales Li is -deesse ces | eum nce. 4A
— aut : Deon Hon, Of. sha miscondut mace

 

 

(3). x. prisoner: Mus Com dieses “ancl sudan
uy crag hs sor eunnne)- ; packer OLSy ahaa in WU MiLB
foe. ‘lyase’ eta hens hs Loar eat US
mae Pe fay. As. “PLS: POS Ven. lees

 

 

 

 

 

 

   

 

HG AAP bil ree Soy VES “SG harae zi.

Case 3:20-cv-00294-SLG-MMS Document 25-1 Filed 08/31/21 Page 27 of 54
 

 

 

The, wrieuance! ae ai Lys ks “Eh ee wy

Crondecdas ACE eer OY ‘

 

Manager.

(3) ACter ve

Crile Manager. sell |
Os) wit <s udorthina’s ~Angeanbave vba Lhe

gcituones and_omvlide. a _vwrithen’ decision

eu cecisbineelnenGigls » At Q Babi ay

 
 

mo

bo PEN: es riot

rt eee,

oN. Reonnetu a eedturnis: sees vieuance

Cocivi Las “Stondards iePic Laat OV AEM

NE: G s6\udd OKO. assignment des OA

ndeording: pho “SNe Peer De oe orleoiteeit
yoko. O. ne :

-
ee faire } ares 3

* ighiliah (vv

ON

+e a

 

 

—

 

Ls he, “Gre we » étandoials noecerns| }

is ye MY Ay |
“f verowlss pe all: hivvolivi duns pctsonery: GuIeVOAL
ond Dunst av Levande ddicurneny

dks Snes
PANS OQ

Ingdibochioy -oGor ok: nkoa'y ten Maver 2

 

 

Jtwelr nad

esplu dt On ot-w Cabbarc-Ovn CLOVICe

 

 

12, The Cacily Landards bie sll

shal |

ApaiinckaAle Losngla bee Bion ba

 

 

 

 

athe

 

“that all

sco hey QnSUre.

oul = evan OL.
spelt sft Anondlect i iY

 

 

  

tO enc: BA60 Ly:

 

 

Toe arenes by the Pert  claving
Case 3:20-cv-00294-SLG-MMS Document 25-1 Filed 08/31/21 Page 28 of 54
OMIT O
Clour |

Nil Be LC ef

“y fyi

Focal ‘Gcieunnee. “Okok. Camplelian fis L\
(1) sprisaner: mush Gilly. :
Ove. ae. Wher Priennoc Crcieudnes Coton. (Coren 808, usc
ae (2). The i prisonds yoo oda liz: hye ae Awo ”
a), OAdikvonal pages. sh». SAurcakive, ss “at

i =(3) \P- Ade 7 oes: -ecovicles en AC wit,
QO. CEM: of: re. - esphnse. ty: : dhe: Rogues Qe

 

 

~ [nerutens: Foca: (Goce. 808,18), tre. Goon showing.

 

aktemoys” Le ve esolue. she the. tue inParlis ally

___|must Ine adtocledk be the. avievance

 

(4) 10 ne. ‘Cali hy - does -.nok “ecovides. “we.

 

La inmnabe.. jit: “Os copyrio€: Wags eSponse. do Wve -
* Ove \aberiend:- Poo. (Soren Gos way’ nee
ne orisaner - “musk. wee: » on’ hen. rience. Conan

 

 

 

loon whom ‘ound US eins: Jneo-shies cteal: be

mMcrtally resolve: Mees? [SSIARs tnBoomally and
: Stare nti, results oe: these: Communi cochian

 

 

2

6) rhe Prisowier nus : place: Hae: ovieJanee.

packel in the._appr ror one. locked. “Bak

~ : . sete ‘ .

: ~~ . % i we he 5. we "A
’ 7 we bene oT: eo: ’ &}
=

 

Pe

Scene, chs Gckevoncoc: Susu le
oe ae i). Neo! orisones LO: hovrenk. the de Lirienoy
hase Caused, ‘ acelance.; Aen ne: Serene, Vre

‘abort Sones<: sla Me. Nae pected de “sii Ham thc

 

Z ArieNonce,, The: JO. has \ e.- ~Consicerecs

 

 

“s Simely : xe cession, “bitin Awe wgckivg
Gaus ef ce. Ceint | ac he. screening Secon.

 

(2) ik) Vo. _Qdisoner believes Sak a

 

Case 3:20-cv-00294-SLG-MMS Document 25-1 Filed 08/31/21 Page 29 of 54
23 Aw ey
OC eilasnce, Screening decision. “is tacarrect,
fas Anes! Acisoides‘nnaly “asopeal: 2 | Seveen’da.

c sh hry
for fecSbsioanre : Tne, Janis neiapnres -SNoAC i tn

SEC. Si andes OX) Mare Reyes OR eal] when ales: form
| oucl( Coa OF! op Aven Nae “Mies 21Sa yeernca\. ts!

Macocreca.. ona ota ona aes Mneridetel arn c-e
iia buna stats: sirens oer, s.-0uney ree Puv) ik +o

 

  
 

 
 

o\s

 

 

 

   

 

+2 wets . Shandowds oe Ser roid \wo

 

nage cu ping nPanercelvinge ates PLUCIS

 

 

 

 
 
 

 

 

 

7 Li sided SOWAs 27 erik Shite 7 5 et or Pts sbta
* Su wary galt = a bys elactan . Sc ae Ler:
key Greiionce. Poel »( Ls
sy lel cet of i fos <pri isalaeke naw

ee peel CHEE _—
onaiwattinges ass sole GeCeAViL

Z Biorb

 
  
  
   

 

et Be Loviedsie’ y beck duroiskc Bien papeah

 

 

 

 

 

 

cw oust! EaGet BOBiOR Bp) widabclber Gals Ay st a
Poe bed. xf sthacw ono cant Ny “ES SAE
_8Y This stakemenss mus onl address
Nes sulosect onc mre. a) eduolckry eA TEhe.
UNS) ve & tasdtal4 ecienassces Yo. ocrddict daa) ‘formate

ott pana ube. Ysudemnblle dis. rh Ad Presioy stat!
weer He 28) aches! Oescinesco sash Dac yy G3 C
i : Y : cealange. hp

 

 

 

 

     
  

 

   

 

 

 

co ts
. .
OC: . é
A Eoonvacein at atte: OD
—~ Li emu: |
RTC I
fu? i

J i? to ntian fw
qs tee C9343 Cs ‘

 

 

= .
Case 3:20-cv-00294-SLG-MMS Document 25-1 Filed 08/31/21 Page 30 of 54
Cxiwlor 1
Clowm \

NN: Zen Eo

Sopp a Fee ea coe

eede ~, “

6ey ype Get
ud sing) AIS

~F Griealonce., Xavestinakton<

Q) iC the Qrieuance, iS. ‘NO =
| rains cesalvedl O10 scbnadeagins

nat either invest rigake.

 
 
 
   

  

 

“OY. Ossian. Ginother Stuff

are» es OPieVONCe.,
(2) Tre Saality Se

assign CUA abyecdive. stalk? member nat iN
oer “inwolved in the sub’

 

 

 

Neuance
He investioate Hye. 0 ritvance, And jssue a
eComme ncatton.

(3) The Lavesrigakor _ulill inher view) the

 

 

GR opriake. stalP ‘cuackhs acisoner(s} Wal orccler
tly ancl eguitoblu “oSamnine Lhe. VSS UF.

U) wii _ Ib worting dai, avec yeceivin
Yne. Assignment, he. invesbraater shal) a
Ov word » clear and concise pryittten

stobkement oP Lndinas anc ecommenclations
(Ferm Bos mac, ck Swe) So he Facility
fhanager Unrougla dhe Facility shand aves
LC cer-

 

 

 

6 lParmoal Grievance Recision

(1) wiisdnin Qve. working Clays aPher RECEIVING
‘he. Maver qakocs Crdimas , Une. Facilky

J
Manager | Director will issue, CA. determin atron.

ithe. OLLisinn aust include. copy ok Whe
hues} rs ,

 

>
Case 3:20-cv-00294-SLG-MMS Document 25-1 Filed 08/31/21 Page 31 of 54
in clude, _Sus

Pie eal B es aGacrhec.:

 

~My
fmes

oo

i cio finding s ancl -Conclasions—
eUIDIA Nabe.

aS A yee

“>

‘actoas::

  

 

 

 

 

 

  

33. pd pas ayy!

‘ ~~
e “Tee\
Vf fF Lat
a

pied wy,

- " rl a
og

’

 

 

AS tect

SETA:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 . ,
~ lr ‘ t mo -
WALA spy wb A TT Se yy

2 - ™ t —
ts
rx =) “1
iy) annus: Lanyye \
PU cy ei ya S33 es am Fy =
Poe -
f" : . fy see ayy
: * t 1
se j7 oi: %, vo ~ r . Niee ot dpe fie £ healer ff ry
BY A ee « fol Py shi 4 i os . wif if! Sy ras: os 1
t t — al ’ ~ * ios
2 7 _s sof Le . ‘, L i ated as , has
Noe ar ea yet u fa oe ld =f oY ag ote topes Cet
fey os wk. aty, ! .
= * * a
: ; }
. fee a . ~ cosy ra
SE ELT teat avawNna aK Af
= x - = - ¥ 4 *
i } f aad ohn, iv y o wee
Gat geh Rae fe Set yp 4 Pi
=—r bas =
orn r :
? : ony ten. Tedd atary
Ia 84 ie yee beet J7agpt ber ree Se eis
— ta

 

 

 

Case 3:20-cv-00294-SLG-MMS Document 25-1 Filed 08/31/21 Page 32 of 54
Cxlailory [©

 

 

 

 

 

 

 

 

 

 

3S SBAY a VAY SS ~ a |
Kechinn: Administvocions page. $6 Ff (2
_{chopkter. 2,00 page. L Las (2
ce Aumne) : B02. ISse es, wh ig Z
mkhe,* Standards ok c conduc
ae Sneaks rt i Me ee Re ta !
General Crouis SOS: = Sa is Sse!
. Do C. : G rit Vy > :
_—__—
onkeal : memorando.. “Oulers rund: lates

 

Employees: chal nor aide aleet,« OX: bActhe:
an d\tror employee. 42 vidlade. Hose. ies

le ValawCul “diccriminabion, a y

 

 

or ertading a distespecttu workplace rT not

 

—— jee relewsied. Zmmplayees, oLenders, ond they

amilies shall be -->veaked'- orofessindlly at
all mes. Ceoarless oF their (Ace, Aig ion,
_ Color. creed. atonal. -ocigin, physical. 0

~ lmental disalailitiy, SCX, fodrital:. etnias. Chan Ges
a -onaxital. _shadiasy “preginancl; p-paceatchocs or ge.

eet ‘. ad + ay ny ™~

Chon dealing win he: DU be. anders

 

and each other emolojers Shall be Courteous.
pod_cespecdCl ¢molofe €5__Shall wot use-

 

 

violent’ profane. Or abusive. language or

Qesbyces.

 

 

 

 

Case 3:20-cv-00294-SLG-MMS Document 25-1 Filed 08/31/21 Page 33 of 54
Vit re Vite 2/1g/2z :

Sel

EGP ALOU.) Nis conduct. Ae lates

 

mya =
a po aa 3 2
wey oe -
1 o. :
~. 3 os oo . 5 “NA, Aw’!

 

 

i A\\ poe pinploieds Are 2. oro ied dae

Lay yg) “la -thyebnsté 1 add on =

 

 

\. Sn Daaing iW ‘nlawfal is ovimatnation Ox
POON ie und hans nse) "Li

 

 

 

no nE sGo0
P idiucivis,

 

  

 

 
 

Bae naue: by | Zz

 

4 oe “ov. kxtn Wass “winplapeess c= walter

 

 

 

 

any atid. gy. ehalaiy Get GMS ew ALR pa a
bY Sinan. Steal_ossabal ox _misc sconclutt

 

£1 laity bh le Jeb bt Neu d6h sdoelaat Ove bas Er pats whe =

 

 

 

 

 

 

 

 

wt ty aE Hea iG Cyoii = ribs acu i 2S y zis fap oy
okt Wan nvhuelin 299) a8 i “an ks let Spot
: x. a pespomsibsil res Bes Ls 2 “eS wire
Cac Sid Sy USAR NISATR SS 2253 reoS) esos iA
NEC Bs uke. om Maelo roBsouny atplorfee.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

~ i i uN Md 5, i, Aw ‘ele laciey} pare hi St + Dol ped D Tin
~ 7 A zt
QEN WA: LAvainincliser foe glist elias olincts Ly: io

Me a vi ‘
dad. waclud ting dismissal fam public. Seve

7 -{ 1 af J a

a4 Ge Sc meh a LEE ~e, ale hb As ailoshy ppondie oe)

\o ; Vo t

‘ : i ti \ ~ a if nN . i ;

deh Ss ad Linn 2 138 RY at 14 eterna! nS iO

t : uM t- Cy en r !

Lf sac iliyse ane iD cn 3 ae 2S) SN :

. } a nn eas * ou fee, i

~eeNe BRO 2 L Je oe wy Sy ar Tees

4 - ae : ‘ \ a :

ous cre od AS ;

Le

t

 

 

 

~

 

Case 3:20-cv-00294-SLG-MMS Document 25-1 Filed 08/31/21 Page 34 of 54
EXibl+ |
Clainw |

Poli Cu 202. O\ delined

 

V PeGnitions
A. Ethical: Con Raceaia 4a, @ Standard al

 

 

wWhok ts nabkk and ao

 

B. Dossiona li Rehovioc and Conduct

 

pe Li Viing O. persom employed in a position —_

OP _oubliz rus}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 3:20-cv-00294-SLG-MMS Document 25-1 Filed 08/31/21 Page 35 of 54
CUNT SY ‘oa

Wiha) Lo
STATE OF ALASKA Cla ‘A DEPARTMENT OF CORRECTIONS
, PRISONER GRIEVANCE APPEAL STATEMENT

 

 

 

 

 

OFFENDER | FSOLOG | DiOLOG
PRINT NAME ASHIUTOWMODULE | “wumper | Numer | mec?
Serena ssoseoh WWwct [503.5U6

 

 

 

 

pare or apa: ai lao

 

| appeal the Facility Manager's éetermination for the following reasons:

fer muthole, attemnks Verloally and Unvouola
E\'s +o Qo} Ow RsQInse , Grom “Sa £ Johnctoy

pho inkeritemeal ms. Lac Qa ot \ Gled
1 114140 On the,” Misconduct of OR cor

Eoinuuleler \_ viewed his actans. lnfan, Bara
lena “olan IS ufectina dans - ger lial an
peacedurs | shauld tae’ antler, “me rm
OL resnanse, The. wie? \ SOUGWY was a woeny
de the! preiuicus arievance, Cle] alas, AL dais
poink \ nave exlanusert AU vemedies Gr the.

onduct al [Lal <R- ae Johnston. an
spicer Fawutleler's acdans. _

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PRISONER'S SIGNATURE: Gy, ale AY? 7

| acknowledge receiptaf this grievance mato Statement and have lagead ftwith the anpropsiate juitfaty fied grievance..
‘DATE FI LEB IN STANDARDS: OFFICE: FACILITY STANDARDS OFFICER'S SIGNATURE: .

 

 

 

 

 

 

 

DIRECTOR OF INSTID UTIONS MEDICAL ADVISORY COMMITTEE'S DECISION:

 

 

 

Distribution: Original to Prisoner. Case File
Facility Standards Officer
Prisoner

Form 808.03D
Rev, 10/06

-

Case 3:20-cv-00294-SLG-MMS° Document 25-1 Filed 08/31/21 Page 36 of 54
Claim _2: On or about _ March 26, 2020 , my civil right to
(Date)
Sixth Amendment (Access to the courts)

(Medical care, access to the courts, due process, freedom of religion, free speech, freedom of association, freedom
from cruel and unusual punishment, etc. List only one violation.)

was violated by _Maseuli, McCarter, Johnson, Wood
(Name of the specific Defendant who violated this right)

Supporting Facts (Briefly describe facts you consider important to Claim 2. State what
happened briefly and clearly, in your own words. Do not cite legal authority or argument.
Describe exactly what each defendant, by name, did to violate the right alleged in Claim 2.):

SEE ATTACHED

Affidavit 1-3

Exhibit 1-8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Prisoner § 1983 - 4
PSOL, Nov. 2013

Case 3:20-cv-00294-SLG-MMS Document 25-1 Filed 08/31/21 Page 37 of 54
 

 

Claim 2
AFFIDAVIT 1

I Serena Michelle Joseah , State upon oath or
affirmation that the following facts are true to the best of my knowledge:

on March au” 2030 \ arieed Wiland Wountain

Cocceckionag | Cenyer for Yok providing wre. wiSda
access ta and use a © ‘veoa\ ekecence, materials tl
iston 4 access te leaa.\ materiols

Aork Uno. (oso Mlomary does nok carey ar Uf)- to-

- Ao, ensituttional, Stakukov, on ond, caso, jad mader (ols
Gpolicalale, Couc’ wiles anch orcackice, reakeses

- ry Xo Qain meaning Seal Access Awe @ Couve

_in Oc

Rac he. purpose a? challenging muy Conutction |

onc\ senkence,.

2ZOn Aon\ 2A ot 2:500m ¢ eli inrerut

7 ‘ 4

me, | infdocmech \nec \ UWIAS appealing my Conviction
anc could pak cody an anvone. cuppeinker| Yo he.

Stoke. and \ week od Ley do mu} Own \nomentock
and in oder Gor me £0 do so \ needed access,

 

 

 

 

Aio( Hester Beta Od
fon\e & wer NE 949577
(Mailing Address)

TAG Le. RAVES Alaska

Subscribed and sworn to or affirmed before me

On | \> \2026

ate)

 

 

 

C Nh
a

 

FF: x a $ : Ye (NotaryPublicK \ | |
: PUL. $s My commission expires: (2) oth; ch
*. So « = t Ty
y

 

 
 

Claim 2.
AVEIDAVIT 2

l ox Wichelle dos20h , state upon oath or

affirmation that the following facts are true to the best of my knowledge:

 

“vo. npca\e?" \ satd- Yes.
3) Acver ceadincy, ne. investigators response. and

Ane. LacNity coannaers Ce SonSe. \ vealizect ent
did yor undecsinnd whak (| was Gating Yor and
appealed ck to Me. Diveckors aL instutions anc

ceusecded lak \ was asting Gr, Br lebler

 

 

 

 

Understanding. ,
4) On Rec 12" | appealed Ao Mae, Direckor oP
iInskevsy , . of asting for

J
Unlimirecl andlor unrestricted orcess to Ane, inbeynot
\wk requeées* Wak Me Nexis Lexis Comores oe.
exonindect te wclude access to tvial court, Super toy

Courk, diskrick flings and Recleral trio\ Court Liings

 

 

 

 

 

Subscribed and nis to or affirmed before me at Coase 2 \Vere_— , Alaska

 

 

 

 

Ce l20%

"x LE ate

e wer v0

SG 8 a s. @&

gs : ie Y és é

S5i* wr Bes (Notary Publ XJ

% *., * oe =

4, gent as My commission expires: (2) ots c Q

 

 

Raae. 20 of FA

 
 

Clasm 2
HD

AFFIDAVIT ‘3

I Serena. Michelle. Aose1oh , state upon oath or
affirmation that the following facts are true to the best of my knowledge:
PaceG and) Couckviews. |

4 yt cleveck i i
LUSeccl'y ER NONSO > in ulni¢h mwas denierl, lost i+
only acldwssecl the issue oa? “ouch tend “and “Rees
Nok On expanton oP ine currens Nexis Lexis
und lor up-tokdake. to the, ore currents here.

 

 

 

 

 

 

 

 

 

 

Sande

GIo\ Wesker

_£aave River AX Gao 77
(Mailing Address)

 

 

  

 

3 .
zs ~S ; .
zt J = . . -
Yn EE £ My commission expires: LO } oli CQ
“Uy tlssion CxS : i——T¥
Ay

 

—eatioeA0 of 54

 
‘f

~ ¢F

Claim a

 

 

 

 

 

 

STATE OF ALASKA DEPARTMENT OF CORRECTIONS
PRISONER GRIEVANCE
:PART ONE _ ee. __
PRINT NAME J INSTITUTIONIMODULE } Offender# | FSOLOG # DIO LOG #
Sa dae} | bre |scasyvC] ttazo 034
INCIDENT DATE . . TODAY'S DATE 3/41 4/
BEFORE YOU COMPLETE THIS FORM: -GIRCLE If you said:*NO"
1. Is this about an incident that is other than a disciplinary action or * No to any of these
classification decision? _ questions, the
2. Did you first talk to the appropriate person to informally solve the incident? | CYeS No . grievance may be
3. Did you file a Request for Interview Form (cop-cut) on this incident and No | screened and
receive a response? retumed.

 

 

 

INSTRUCTIONS:

1. Limit this grievance to ONE incident .

2. Attach the completed Request for Interview Form copy OR describe HOW you attempted to solve it informally:
a. WHO did yeu talk to?
b. WHEN did you talk with him/her?
©. “WHAT were you told?

3. Attach up to two additional pages of narrative to describe the incident. _.

AFFIRMATION. and SIGNATURE: | *

1. Faffirm that this grievance is filed within 30 days of the incident or my knowledge of the Incident

2. affirm the following statements are true and accurate and that | may be disciplined for providing false

information pursuant to 22 AAC:05,A46

   
 

 

 
 

 

PRISONER'S SIGNATURE: :

Tui @ 0" dp waarrh an muy aise. in
| Am “remanded! Qy- deine, 4) moos

 
 

 

ory Gind 1 am aypaating ned _\ “vaeedt OGRE ss,
_steperior Colart, 4 _dishyvet Cort, Pacer and

 

 

Lrsurk “ytew and 1 ain. on th tine crunchy

 

[4é> Bek wy) ana | fel, [ Wave. Cad ole

 

 

46 Sian - eal | She told ire 1 wen lao aue. OC.

 

 

other ets AUS Sak

  

YZ se. Li) Merday it iS Vgws “Thursdouy Od
Rowe net apt oan! reayen se, dhe sort i sort

ACney, \ Cnnus
ate {fb all tacare ‘

  
 

 

 

 

 

 

 

 

[ acknowledge receipt of this grievance and have issued the Tog ane above for reference. Please refer to
assigned log number with any inquiries about this grievance.

 

 

 

 

DATE STANDARDS OFFICER'S
RECEIVEDS'2 7 AVRO SIGNATURE:
‘ Page 1 of 2
Form 808.03C
Rev. 10/06

Case 3:20-cv-00294-SLG-MMS Document 25-1 Filed 08/31/21 Page 41 of 54
WTA yoru oe
Exlnbit 2
Claim 2
Complain’ yooe continued _—
HO do my vesarch and bwwe tk Bled -
in the tme alotled and 2) nok. tnauing
access Yo Nhe supendoe, dicter pacer, and
court yieiy Ts, op polatiny ray rights, |also _
gpole. wth Meer - elhey on hes training
Siau- sabani ond he Sas heres nahing .
et Gan do, To aot inmates access +o ©
ese. Legal sites beams Doc selects the
ype o& serices ab is availalde, dboug
Nexis. L alse halved with Sob ecole
who satd Adhere te noting Hilound, stadP
Cay clo bo at me occess to. these
\eqal sikes \ecaese Doe chooses: Ue
lGontenk fr lexis.

 

 

 

 

 

Case 3:20-cv-00294-SLG-MMS Document 25-1 Filed 08/31/21 Page 42 of 54
DENA Voseph G0834U SPYIOAO

Exhibit 3

Claim 2.
elie? page continued :
beyond udhalk agilable. Remise access
to Ye courl ts A due orecess C&ns 2
(% amendmerrt r ‘ot f° ling this Qrietance

 

 

ro the nat Process ounilalie.

 

Case 3:20-cv-00294-SLG-MMS Document 25-1 Filed 08/31/21 Page 43 of 54
- claim 2.

Joseph, Serena OB# 509540 FSO Logit HM-20-030

Investigatiors findings and recommendations:

I met with inmate Joseph, Serena OB# 509540 on 4/2/20, at approximately 1550 hours. Inmate stated
she needed access to “courtview”; “Superior Court”; “District Court Pacer’. Inmate Joseph also stated
she needed to look up similar cases to hers. | asked like google? Inmate Joseph stated “yes basically |
need internet acess. | advised her that Inmates are NOT authorized internet access.

Uffeo

 

Case 3:20-cv-00294-SLG-MMS Document 25-1 Filed 08/31/21 Page 44 of 54
 

 

Clay 2
DEPARTMENT OF CORRECTIONS

 

 

 

 

 

 

STATE OF ALASKA
PRISONER GRIEVANCE
PART TWO ;
: PRISONER NAME. | Offender # FSO LOG # DIOLOG#
JOYA. Sereanc Aogsto | Hl20-030
INVESTIGATOR'S FINDINGS AND RECOMMENDATIONS:

 

 

See attchedl.

Uf, of / 5 2 at / 560 . hours. :

   
 

 

  

INVESTIGATION:. § met whit grievant on
INVESTIGATOR'S “a f Vi wl,- ;
SIGNATURE: Se d DATE:

 

FACILITY. MANAGER'S FINDINGS AND atk bo _..

Based ¢ om Te tp 4 ng hasan, ae MORE

ACP iM) 18 i” .
| aLlwed for i —— ig Os wares 4 Fe | begat
aiid books [fens ¢ ite. Prfeanef far prizovers ; at pp ra

FACILITY MANAGER'S - gt
SIGNATURE: DATE: Uy) JOB Janaa

PRISONER'S RESPONSEY/

 

  

 

  

  

 

1AM SATISFIED wit THIS RESPONSE.
3Z_ 1 AMNOT SATISFIED WITH THIS RESPONSE,

BUT DO NOT WISH TO APPEAL.
—s AND DO INTEND TO APPEAL TO THE Director of Institutions OR the Medical Advisory Committee.

'|UNDERSTAND THAT MY COMPLETED STATEMENT OF APPEAL FORM MUST BE SUBMITTED TO THE

Facility Standards Officer WITHIN TWO WORKING DAYS OF THIS DATE.
PRISONER'S SIGNATURE: i, he DATE: fh OP?)
: : (fial2020 |

  

 

 

 

 

FORM DELIVERED TO PRISONER LY NWS
- BY OFFICER IML tea Y-19-2ar2e
(PRINT NAME/SIGNATURE) (DATE/TIME) -
Page 2 of 2

Distribution: Original to Prisoner's Case/Medical File é
Facility Standards Officer
Prisoner

Form 808.03C
Rey. 10/06

Case 3:20-cv-00294-SLG-MMS Document 25-1 Filed 08/31/21 Page 45 of 54
rv NY AW KY - DO

X 04. 2 4 “2D
Claim 3 ot
STATE OF ALASKA . DEPARTMENT OF CORRECTIONS

PRISONER GRIEVANCE APPEAL STATEMENT’

 

 

 

 

 

 

 

 

 

 

: ——— VOEFENEER | FSOLOG Dia Loa
J . PRINT NAME INSTERETION MODULE NUMBER NUMBER NUMBER
LSERENMK « Wook VACC | Dita» 030
DATE OF APPEAL: l appeal the Facility Manager's determination for the following reasons:

 

 

  
  

lw appealed Lhe. decision Lornuye , ( didn =
Ori Unmet] tnvestricted access to Abe | vatenok
\_ wouesteal bh Abe 2 flaca Lexie ep

Wece&< exnandect 4 clude. QMeSs - > Mee __
Bel ead (super tov can isbn Slings Qne

 

a

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

   
 

1. One : VA -

. slachrucked om

 

 

 

 

 

 

 

 

fangs Alimiliar fe Mine. so _| (an pe Lhase.
Cases da mai} _Case. curenily Dac and “al

act ess he Qppealt eaho. Lage. louss aloha does,
NEY exalt Casey similar > mine. or me. Vin
use; Se oad mh Cas0.. Ww fequedig Mok Phe.

 

 

 

 
 

 

 

 

   
  
 

 

 

[Tactnewtsdeo ranel tafthis pieva
DATE FILED-IN STANDARDS?

4132020 " QMG = :

DIRECTOR OF WRSTHUTONS MEDICAL ADVISORY COMMITTEES BEGRION:

 

 

 

 

 

 

 

 

 

Distribution: Original fo Prisoner. Case File
Facility Standards Officer
Prisoner

Form 808.03D

Rev. 10/06

“

Case 3:20-cv-00294-SLG-MMS “Document 25-1 Filed 08/31/21 Page 46 of 54

6 |
. -  texXnvorr |

 

claim 2 |
STATE OF ALASKA . | DEPARTMENT OF CORRECTIONS
PRISONER GRIEVANCE APPEAL STATEMENT’
PRINT NAME [ mererononncooue [meen | tsatoe | petas

 

 

 

 

 

[Severn lesaoh RwMice [sect

 

 

DATE OF APPEAL: lappeal the Faciiity Manager's determinatian for the following reasons:

 

 

 

 

2])o onces, conned > ake Swat unvesbrickecl|
if wo ° . as
livaXs ae : Mn Expanding he
i -

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PRISONER'S SIGNATURE: |

t

 

 

i acknéwlodge receipt of this prievance appeal staternent and have joaged it with the appropriate jaltialiy fled grievance. .
‘DATE FILED IN STANDARES' OFFICE: FACILITY STANDARDS OFFICER'S SIGNATURE:: *

 

 

 

DIRECTOR OF INSTIFUTIONS MEDICAL ADVISORY SGOMMIVTEE'S DECISION:
Ms. Joseph, access through Court view will not provide you with usabie information. Court view provides case information, court dockets, charging and conviction info °
atc..., but no details as to the caso specifics. Furthermore access to this information would provide yourself with personal information cf complainants and defendants.
Accass to a Pacer account requires a charge for each user and for every document that Is accessed. The final consideration is that providing an Intemet connection *
through Lexis Nexis is 3 security risk that Is not acceptable. For these reason your appeal is denied.

 

 

 

. 2 Sidney Wood, Deputy Director 04/27/2020

Distribution: Original fo Prisoner. Case File
Facility Standards Officer
Prisoner

Form 808.03D

Rey. 10/06

Case 3:20-cv-00294-SLG:MMS Document 25-1 Filed 08/31/21" Page 47 of 54
el

Clown are OF ALASKA
DEPARTMENT OF CORRECTIONS

 

Request For Interview Form:

SECURITY — White NIEDICAL - Yellow
NOTE: Do not use for medical cies!

To:
Request:

Prisoner Signature:

Employee Signature: , Employee Printed Name:

Final Action Taken:

Employee Signature: 3. Employee Printed Name:

 

Check here if response to prisoner was made verbally: [_| (Not allowed for Medical RFIs.)

Instructions: Request must be specific and state the action being requested (i.e., interview, hearing, etc.).
Requests are to be responded to within a reasonable time frame after receipt.

Distribution: Security RFI: Medical RFI:
Original to prisoner case record. Original scanned in to EHR and then to medical records.
Copy to Prisoner. (Unless response was made verbally.) Copy to prisoner.

DOC, Form 808.1fAase 3:20-cv-00294-SLG-MMSageeaefment 25-1 Filed 08/31/21 Page 48Rab309/17/18
Claim 3: On or about July 2020 , my civil right to
(Date)
Fourteenth Amendment (equal protection)

(Medical care, access to the courts, due process, freedom of religion, free speech, freedom of association, freedom
from cruel and unusual punishment, etc. List only one violation.)

was violated by Dahlstrom, Johnson, Booher, West, Johnston , Fainuulelei
(Name of the specific Defendant who violated this right)

Supporting Facts (Briefly describe facts you consider important to Claim 3. State what
happened briefly and clearly, in your own words. Do not cite legal authority or argument.
Describe exactly what each defendant, by name, did to violate the right alleged in Claim 3.):

SEE ATTACHED CLAIM 1
Affidavit 1-10
Exhibit 1-12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Prisoner § 1983 - 5
PSO1, Nov. 2013

Case 3:20-cv-00294-SLG-MMS Document 25-1 Filed 08/31/21 Page 49 of 54
D. Previous Lawsuits

1. Have you begun other lawsuits in state or federal court dealing with the same facts

 

 

 

 

 

 

 

 

 

 

involved in this action, or otherwise relating to your imprisonment? Yes_% No
2. If your answer is “Yes,” describe each lawsuit.

a. Lawsuit 1:

Plaintiff(s):

Defendant(s):

Name and location of court:

Docket number: Name of judge:

Approximate date case was filed: Date of final decision:
Disposition: ___ Dismissed __—Appealed __Sttill pending
Issues Raised:

b. Lawsuit 2:

Plaintiff(s):

Defendant(s):

Name and location of court:

Docket number: Name of judge:

Approximate date case was filed: Date of final decision:
Disposition: ___ Dismissed Appealed ___ Still pending

 

Issues Raised:

 

3. Have you filed an action in federal court that was dismissed because it was
determined to be frivolous, malicious, or failed to state a claim upon which relief could

be granted?

Yes ~__No

If your answer is “Yes,” describe each lawsuit on the next page.

 

Prisoner § 1983 - 6
Case 3:20-cv-00294-SLG-MMS_ Document 25-1 Filed 08/31/21 Page 30°Uh§470!3
Lawsuit #1 dismissed as frivolous, malicious, or failed to state a claim:

a. Defendant(s):

 

 

b. Name of federal court Case number:

c. The case was dismissed as: frivolous, malicious and/or failed to state a claim

d. Issue(s) raised:

 

e. Approximate date case was filed: Date of final decision:
Lawsuit #2 dismissed as frivolous, malicious, or failed to state a claim:

a. Defendant(s):

 

b. Name of federal court Case number:

 

c. The case was dismissed as: frivolous, malicious and/or failed to state a claim

d. Issue(s) raised:

 

e. Approximate date case was filed: Date of final decision:
Lawsuit #3 dismissed as frivolous, malicious, or failed to state a claim:

a. Defendani(s):

 

b. Name of federal court Case number:

 

c. The case was dismissed as: frivolous, malicious and/or failed to state a claim

d. issue(s) raised:

 

e. Approximate date case was filed: Date of final decision:
4, Are you in imminent danger of serious physical injury? Yes X__No

If your answer is “Yes,” please describe how you are in danger, without legal
argument/authority:

 

 

 

 

Prisoner § 1983 - 7
Case 3:20-cv-00294-SLG-MMS. Document 25-1 Filed 08/31/21 Page 5PbN8q"°"
F. Request for Relief

Plaintiff requests that this Court grant the following relief:

1. Damages in the amount of $_500,000

2. Punitive damages in the amount of $_1,000,000

3. An order requiring defendant(s) io SEE ATTACHED VI Relief
4. Adeclaration that SEE ATTACHED VI Relief

5. Other: Any other relief this court deems just

Plaintiff demands a trial by jury. _ X Yes No

DECLARATION UNDER PENALTY OF PERJURY

The undersigned declares under penalty of perjury that s/he is the plaintiff in the
above action, that s/he has read the above civil rights complaint and that the
information contained in the complaint is true and correct.

 

 

 

Executed at_ Eagle River, 2AK on 08/28/2021
(Location) (Date)
(Plaintiffs Signature)
Original Signature of Attorney (if any) (Date)

 

 

 

Attomey’s Address and Telephone Number

Prisoner § 1983 - 8
Case 3:20-cv-00294-SLG-MMS Document 25-1 Filed 08/31/21 Page 52 ohsae
 
 
